Appeal from an order of the Special Term entered in Schenectady county clerk’s office on September 10, 1936, denying plaintiff’s motion to strike out the fifth and partial defense contained in the amended answer of the defendant City Bank Farmers Trust Company. This action is brought to recover the amount of a bank account opened in the name of Schaffer and Lake in the predecessor of the defendant bank. The fifth and partial defense contained in the defendant bank’s answer alleges, in effect, that the plaintiff was not the owner of the account and that the bank had paid the amount thereof to certain other persons. Order unanimously affirmed, with twenty-five dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.